Citation Nr: 0702408	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's 
disease of the knees.

2.  Entitlement to service connection for residuals of a 
right foot fourth metatarsal fracture.

3.  Entitlement to service connection for stomach bacteria.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1984 to 
July 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board's decision on the claims for service connection for 
residuals of a right foot fourth metatarsal fracture and for 
stomach bacteria are set forth below.  The claim for service 
connection for Osgood-Schlatter's disease of the knees is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  The veteran had a fracture of the fourth metatarsal in 
service and he now has residual pain.

2.  The veteran's current stomach bacteria and gastric ulcer 
were not present in service or manifested within one year of 
the veteran's discharge from service, nor are they related to 
service.


CONCLUSION OF LAW

1. The criteria for service connection for residuals of a 
right foot fourth metatarsal fracture have been met. 38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for stomach bacteria 
are not met. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in August 2003 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claims on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to each claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the August 2003 letter was sent to the veteran prior 
to the issuance of the January 2004 rating decision.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran to include obtaining service medical records and 
VA medical records from Boston, Massachusetts and from 
Charleston, South Carolina.  In addition, in connection with 
the claims on appeal, the RO arranged for the veteran to 
undergo a VA examination, the report of which is of record.   
The veteran submitted July 2003 private medical records in 
connection with his claim for service connection for stomach 
bacteria.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, additional evidence, not 
already of record, that needs to be obtained.  The Board also 
finds that the record presents no basis to develop the record 
to create any additional evidence in regards to the veteran's 
claims for service connection for residuals of a right foot 
fourth metatarsal fracture and for stomach bacteria.   

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  However the 
veteran has not been provided notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for each of the disabilities on appeal.  Despite the 
inadequate notice, the Board finds that there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection for stomach bacteria is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
these elements.  With respect to the veteran's claim of 
service connection for residuals of a right foot fourth 
metatarsal fracture, the agency of original jurisdiction will 
be responsible for addressing any VCAA notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of the claim of service connection for residuals 
of a right foot fourth metatarsal fracture.  See Dingess, 
supra.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as ulcers, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability"). See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In regards to the claim for service connection for residuals 
of a right foot fourth metatarsal fracture, the service 
medical records reflect that in October 1987 the veteran 
sustained a fracture to his right fourth metatarsal and was 
in a cast for about seven weeks.  In December 1987, the 
veteran was found to have full range of motion with pain. The 
assessment was that his fracture of the right fourth 
metatarsal had healed.  He was returned to duty with a two 
week profile to allow the veteran to start out running at his 
own pace.  His July 1988 separation examination was negative 
for any right foot problems.  

The post-service medical evidence does not demonstrate right 
foot complaints until December 2003.  At that time, a VA 
outpatient record reflects that the veteran was seen for 
complaints of bilateral foot pain.  X-rays showed no evidence 
of bony lesions or fractures.  The impression was normal 
appearance of the feet.  

During the February 2005 VA examination, the veteran told the 
examiner about the injury and fracture to his right fourth 
metatarsal in service.  The veteran stated that since that 
time his foot primarily had caused discomfort when he was 
standing or walking or when weather changes occurred.  The 
examiner noted that since he is no longer standing and 
walking, (the veteran is wheelchair-dependent due to a motor 
vehicle accident (MVA) in September 2004), he has decreased 
problems with right foot pain.  However, he can still feel 
when weather changes occur in his right foot.  He is on no 
specific pain medication at the present time.  Examination of 
the right foot and ankle revealed no obvious deformity.  Some 
limitation of motion was noted.  The assessment noted that 
the veteran's right foot fourth metatarsal fracture was 
treated in service with a period of casting.  Prior to the 
veteran's recent MVA, the examiner noted that the right foot 
limited the veteran primarily due to complaints of pain with 
standing and walking.  X-rays of the right foot showed 
osteoporosis, but no sign of current or prior injury or 
arthropathy.  

The record clearly shows that the veteran was treated for a 
right foot fourth metatarsal fracture during service.  The 
evidence suggests that the veteran has residual pain due to 
the 4th metatarsal fracture in service.  Therefore, the Board 
finds that service connection is warranted for residuals of a 
fracture of the 4th metatarsal fracture. 

As to the claim for service connection for stomach bacteria, 
the veteran contends that he has been treated for chronic 
stomach bacteria since 1988, while he was in the military.  
However, service medical records are silent with regard to 
complaints, findings or treatment associated with stomach 
bacteria, to include helicobacter pylori or gastric ulcer.  
The July 1988 separation examination reflects a normal 
abdomen and normal laboratory results with no findings of any 
gastrointestinal conditions.  

A June 1998 VA outpatient record reflects that the veteran 
complained of a history of epigastric burning and pain in the 
subxiphoid area for the past month.  He had been treating the 
condition with over the counter medication.  On examination, 
the abdomen showed epigastric tenderness to deep palpation no 
rebound, and guarding.  

A July 1998 VA  mental health record reflects that the 
veteran spoke of his difficulty with chronic stomach 
problems.  He stated that he stopped drinking alcohol in 1991 
and then noticed the stomach pain. 

A July 1998 VA outpatient record reflects that an ultrasound 
revealed a normal gallbladder and normal pancreas.  The 
assessment was abdominal pain- the veteran described feeling 
knots in his abdomen-not typical of dyspepsia.

A June 2003 Beaufort Memorial Hospital gastroenterology 
consultation report reflects that the veteran complained of 
epigastric pain on and off for the past 15 years, but was 
getting much worse.  He stated that he was eating much less 
because of the pain and food actually seemed to aggravate the 
pain.  It was noted that the veteran had not had any alcohol 
since September 2002 though before that apparently he did 
drink a lot.  On examination, his abdomen revealed epigastric 
tenderness with guarding but no rebound or rigidity.  The 
impression was epigastric pain with weight loss etiology to 
be determined.  

In July 2003, the veteran underwent a gastrointestinal 
endoscopy and was diagnosed with a gastric ulcer.  Random 
biopsies were taken which subsequently tested positive for 
Helicobacter pylori.

Since gastric ulcer disease did not manifest within one year 
of separation, service connection for stomach bacteria on a 
presumptive basis is denied.  38 C.F.R. §§ 3.307, 3.309.

Similarly service connection for stomach bacteria cannot be 
granted on a direct basis. 38 C.F.R. § 3.303.  Although the 
veteran asserts that the claimed stomach bacteria had its 
onset in service, this is not supported by the service 
medical records. Indeed, no stomach problems were noted in 
service, and, there are no medical records demonstrating 
complaints, findings, or diagnoses of either ulcers or 
Helicobacter pylori for several years after service. The 
Board points out that the  passage of several years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Significantly, moreover, there is no medical indication 
whatsoever that either currently diagnosed gastric ulcer or 
Helicobacter pylori is medically related to service, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any medical 
evidence that would, in fact, support the claim.  Therefore, 
in light of these facts, service connection for stomach 
bacteria on a direct basis is denied

The Board does not doubt the sincerity of the veteran's 
beliefs that each of the claimed disorders is the result of 
his military service.  However, as noted above, the 
disposition of each of the claims for service connection 
turns on medical matters of diagnosis and/or causation, which 
are within the province of trained medical professionals.  
See, e.g., Jones v. Brown, 7 Vet. App. 134, 137 (1993).  The 
veteran is simply not shown to have the appropriate medical 
training and expertise to competently render a probative 
(persuasive) opinion on such a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for residual of a right foot fourth 
metatarsal fracture is granted.

Service connection for stomach bacteria is denied.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development is warranted.

The veteran and his representative contend, in essence, that 
service connection is warranted for Osgood-Schlatter's 
disease of the knees based upon service incurrence, and in 
the alternative based upon aggravation by a superimposed 
injury during service.

A medical examination and opinion regarding any link between 
the veteran's service and his bilateral knee disorders needs 
to be addressed prior to final resolution of the claim.  It 
is noted that the veteran contends that the findings of  
chondromalacia patella, bilaterally and Osgood-Schlatter's 
Disease, left knee on his July 1988 separation examination 
have continued and are the same chronic conditions he has 
currently.  The Board points out that the February 2005 VA 
examiner appears to indicate that Osgood-Schlatter's Disease 
is a congenital deformity that was aggravated by the left 
tibial injury in service.  If Osgood-Schlatter's Disease is 
considered a constitutional and developmental defect, then it   
is not a disability for VA purposes.  However, where during 
service a congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (1990).  The medical opinion 
should address this issue as it relates to the veteran's 
bilateral knee claim.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Additionally, this notice 
must include notice of the type of evidence necessary to 
receive a higher disability rating, as well as notice of the 
type of evidence necessary for the assignment of an effective 
date if a higher rating is awarded.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims for service connection claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Schedule the veteran for a VA 
orthopedic examination, by a physician.  
The claims file should be made available 
to the examiner to ensure awareness of 
the veteran's pertinent history.  All 
indicated tests, to include x-ray 
findings, should be accomplished.

The examining physician should address: 
(a) whether the veteran has bilateral 
knee disability (ies) and name the 
disability(ies); (b) opine whether any 
such disability is a congenital or 
developmental defect of the knee(s); (c) 
if a congenital or developmental defect 
is present, first explain the defect and 
then opine as to whether there is 
evidence of any superimposed injury to 
the knee(s) during service; (d) if a 
congenital or developmental disability is 
found state whether service aggravated 
the disability beyond the natural 
progress of the disability; (e)if any 
current knee(s) disability is not a 
congenital or developmental defect, the 
examiner should opine whether that 
disability is at least as likely as not 
(a 50 percent probability or greater) 
related to disease or injury during 
active military service.   

In addressing the above, the examiner 
should specifically discuss the 
significance, if any, of the in-service 
findings of left proximal tibial trauma 
in April 1988 and diagnoses of Osgood-
Schlatter, left knee, and chondromalacia 
patella, bilaterally in July 1988.

The examiner must set forth all findings, 
along with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for Osgood-Schlatter's 
disease of the knees in light of all 
pertinent evidence and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


